Smith, J.
We are of the opinion that the judgment in this case should be affirmed'; that sec. 148c, Rev. Stat., which in effect provides that in actions brought in this state against foreign corporations which have complied with the provisions of said statute they shall not be subject to process of attachment, under sec. 5521, Rev. Stat., or any law of Ohio, on the ground that it is a foreign corporation or a non-resident of the state, is a valid and constitutional law.
Cox and Swing, JJ., concur.